ON MOTION
LOURIE, Circuit Judge.

ORDER

Marta M. Salazar moves for leave to proceed in forma pauperis. We treat Salazar’s submission as a motion for reconsideration of the court’s order dismissing her petition for review for failure to pay the filing fee and to submit a Fed. Cir. R. 15(c) statement concerning discrimination. The Merit Systems Protection Board has not responded.
Salazar has now submitted a motion for leave to proceed in forma pauperis, a Fed. Cir. R. 15(c) statement, and an informal brief. Based on these circumstances, the court grants Salazar’s motion to reinstate her petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Salazar’s motion for reconsideration is granted.
(2) The June 6, 2003 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Salazar’s motion for leave to proceed in forma pauperis is granted.
(4) The Board’s brief is due within 21 days of the date of filing of this order.